 1

 2

 3

 4

 5

 6
                                       UNITED STATES DISTRICT COURT
 7
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     DEBRA MARIE GOODLOW,                               Case No. 1:17-cv-00667-JDP

10                       Plaintiff,                       ORDER AWARDING EQUAL ACCESS TO
                                                          JUSTICE ACT ATTORNEY FEES AND
11             v.                                         EXPENSES PURSUANT TO 28 U.S.C. §
                                                          2412(D) AND COSTS PURSUANT TO 28
12     COMMISSIONER OF SOCIAL SECURITY,                   U.S.C. § 1920

13                        Defendant.
                                                          ECF No. 24
14

15            Based upon the parties’ Stipulation for the Award and Payment of Equal Access to Justice
16    Act Fees, Costs, and Expenses, ECF No. 24:
17            IT IS ORDERED that fees and expenses in the amount of $3,684.00 as authorized by 28
18    U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be awarded subject to the terms of
19    the stipulation.
20

21 IT IS SO ORDERED.

22
     Dated:      November 20, 2018
23                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                      1
